                                                            FILED IN THE
ORiGiNAl                                         UNITED STATES DISTRICT COURT
                                                        district of HAWAII

 KENJI M. PRICE #10523                                    OCT 23 2018
 United States Attorney
 District of Hawaii
                                                 St
                                                                   Uninf M.
                                                       ^0 clock sncl ' min
                                                       SUE BEITIA, CLERK


 ESTEFANIA    D. BAIRD
 Special Assistant U.S. Attorney
 PJKK Federal Bldg., Room 6-100
 300 Ala Moana Boulevard
 Honolulu, Hawaii        96850
 Telephone:    (808) 541-2850
 Facsimile:    (808) 541-2958
 Email:   Estefania.baird0usdoj.gov


 Attorneys for Plaintiff
 UNITED STATES OF AMERICA


                    IN   THE UNITED STATES DISTRICT COURT


                          FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,
                                                       P018 - 00 22 4 ^SC
                    Plaintiff,
                                         INFORMATION
              vs.

                                         40 U.S.C.1315(c);
 KIERSTIENE J. VARGAS,                   32 C.F.R. 634.25(f),
                                         H.R.S. § 431:100-104
                    Defendant.           Citation No.: 6458945/H-lO

                                         A   &   P    Date:
                                                                      NOV 1 3 2018
                                 INFORMATION


              The United States Attorney charges that:

              On or about August 31, 2018, on Schofield Barracks,

 Hawaii, a place within the special maritime and territorial

 jurisdiction of the United States, in the District of Hawaii,

 KIERSTIENE J. VARGAS, defendant herein, unlawfully operated a

 motor vehicle upon a public street, road, or highway without

 valid insurance.
          All in violation of Hawaii Revised Statutes, Section

431:10C-104, Title 40, United States Code, Section 1315(c), and

Title 32, Code of Federal Regulations, Section 634.25(f).
                            OCT 2 3 2018
          DATED:                              , Honolulu, Hawaii.



                             KENJI M. PRICE
                             United States Attorney
                             District of Hawaii




                             By
                               ESTEFANIA D. BAIRD
                               Special Assistant U.S. Attorney


                             Attorneys for Plaintiff
                             UNITED STATES OF AMERICA




U.S. vs. KIERSTIENE   J.   VARGAS
PC No.
Citation No.: 6458945/H-lO
"INFORMATION"
                           a •• 0 0
                      J I O ' ^ ^
